United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, AIRPORT MAIL
CENTER, Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2223
Issued: March 5, 2008

Oral Argument February 6, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JURISDICTION
On August 31, 2007 appellant filed a timely appeal of the July 26, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied her request for
reconsideration. The most recent merit decision is dated August 2, 2006. Because appellant
filed her appeal more than a year after the latest merit decision, the Board does not have
jurisdiction over the merits of her October 2, 1998 occupational disease claim.1
ISSUE
The issue is whether the Office properly declined to reopen appellant’s case for merit
review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 15, 1998 appellant, then a 39-year-old modified general expediter, filed a
claim for recurrence of disability (Form CA-2a) beginning October 2, 1998. At the time she
filed her claim, she had been off work since June 29, 1998. Appellant alleged that her ongoing
low back condition was causally related to an August 22, 1997 employment injury, which had
1

20 C.F.R. §§ 501.2(c), 501.3(d) (2007).

been accepted for lumbago and right shoulder sprain (02-0732578). She explained that she had
difficulty sitting and standing for long periods. Appellant also experienced back spasms, tingling
in her feet and a burning sensation in her hip area.
On May 12, 1998 appellant accepted a limited-duty assignment as a modified general
expediter. Her duties consisted of manually sorting letter-sized pieces of mail weighing less than
two pounds each. Appellant performed this work seated at a modified, desk-type case while
using a straight-back chair. The limited-duty assignment was consistent with the work
restrictions imposed by her treating physician, Dr. Anthony J. Spataro, a Board-certified
orthopedic surgeon.
On September 28, 1998 Dr. Spataro reiterated that appellant was able to perform lightduty work. He imposed a lifting restriction of 0 to 10 pounds, and a similar weight limitation
with respect to pushing and pulling. No other physical limitations were identified at that time.
In a report dated October 2, 1998, Dr. Harold K. Sirota, a family practitioner, diagnosed
sciatica and low back syndrome. He also indicated a need to rule out the possibility of herniated
disc, disc bulge and spinal abnormality. Additionally, Dr. Sirota reported that appellant’s lightduty assignment had been terminated in late June 1998. While appellant was eager to return to
light-duty work, apparently no such work was available. Dr. Sirota further noted that appellant
could perform sedentary work without any lifting.
On November 9, 1998 appellant accepted a limited-duty assignment that required her to
manually sort letter-sized pieces of mail, much like her prior assignment. The position
description indicated that her assigned duties would be in accordance with her medical
restrictions, which included sedentary duty and no lifting, pushing or pulling over 10 pounds.
Rather than treat appellant’s claim as a recurrence of her August 22, 1997 employment
injury, the Office determined that the October 15, 1998 filing should instead be developed as a
new occupational disease claim with an October 2, 1998 date of injury (02-2508616). The
decision to reclassify appellant’s claim as an occupational disease claim was based in part on
Dr. Sirota’s notation that appellant had “pain sitting and standing from injuring herself on
[October 2, 1998].”
Dr. Sirota further stated that appellant’s work was “continually
[aggravating] her lower back condition and sciatica.”
On October 25, 2005 the Office wrote to appellant requesting additional factual and
medical information. It advised appellant that it needed “the history of the [October 2, 1998]
injury.” The Office further noted that, while appellant previously filed several other claims, their
primary concern was “what occurred on [October 2, 1998] only.”2 Appellant responded by letter
dated November 13, 2005, however, she did not provide the requested information. Instead,
appellant referred the Office to two other claim files that purportedly included the “relevant
factors concerning the [October 2, 1998] incident.”
In a decision dated December 29, 2005, the Office denied appellant’s claim. By decision
dated August 2, 2006, the Office clarified that appellant’s claim was adjudicated as a new
2

Between 1997 and 2002 appellant filed at least nine separate workers’ compensation claims.

2

occupational disease claim, rather than a recurrence of her August 22, 1997 injury. The Office
denied appellant’s October 2, 1998 occupational disease claim because she failed to establish
fact of injury.
On July 8, 2007 appellant requested reconsideration. The request was accompanied by a
March 1998 report from Dr. Sirota and a May 4, 1998 letter from the Office asking Dr. Sirota to
submit a comprehensive medical report. Appellant also submitted a copy of a November 13,
2003 letter from the employing establishment inquiring about the status of two of appellant’s
recurrence claims. The Office also received a January 2, 2004 medical report from Dr. Spataro
and an October 12, 2006 report from Dr. Ernesto S. Capulong.
In a decision dated July 26, 2007, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
The Office has the discretion to reopen a case for review on the merits.3 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.4
Section 10.608(b) provides that, when an application for reconsideration does not meet at least
one of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.5
ANALYSIS
Appellant’s July 8, 2007 request for reconsideration neither alleged nor demonstrated that
the Office erroneously applied or interpreted a specific point of law. Additionally, she did not
advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(2).6
Appellant also failed to satisfy the third requirement under section 10.606(b)(2). She did
not submit any relevant and pertinent new evidence with her July 8, 2007 request for
reconsideration. Appellant’s claim was denied because she failed to provide sufficient factual
information regarding the circumstances that allegedly gave rise to her claimed injury of
October 2, 1998. Although she submitted new evidence with her request for reconsideration,
Dr. Capulong’s October 12, 2006 medical report did not address the relevant issue on
3

5 U.S.C. § 8128(a) (2000).

4

20 C.F.R. § 10.606(b)(2).

5

20 C.F.R. § 10.608(b).

6

20 C.F.R. § 10.606(b)(2)(i) and (ii).

3

reconsideration, which was fact of injury. The four other documents appellant submitted also did
not identify any particular employment activities appellant performed on or about
October 2, 1998. Her July 8, 2007 request for reconsideration did not include any additional
information that would assist in resolving the question of what particular employment activities
may have caused or contributed to her claimed October 2, 1998 injury. Accordingly, appellant is
not entitled to a review of the merits of her claim based on the third requirement under section
10.606(b)(2).7
Because appellant was not entitled to a review of the merits of her claim pursuant to any
of the three requirements under section 10.606(b)(2), the Office properly denied the July 8, 2007
request for reconsideration.
CONCLUSION
The Board finds that the Office properly declined to reopen appellant’s case for merit
review under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 26, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

7

20 C.F.R. § 10.606(b)(2)(iii).

4

